DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of the Claims
2.	Claims 1-4, 8-10, 13-16 are currently pending. Claims 8-10, 13-15 have been previously withdrawn as being drawn to a non elected invention. Claims 1-4 and 16 are currently under examination.  This office action is in response to the amendment filed on 01/18/2021. 
                                                              Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Elser (US 5,139,882).
Concerning claim 1, Elser teaches aqueous polymer dispersions (column 2 lines 50-60) of emulsion polymers (abstract column 3  lines 45-50) which include from 20-90 weight % of a (meth)acrylic alkyl or cylcoalkyl ester and 80-10 wt% of a (meth)acrylic  ester with aromatic groups  with 0 to 20 % by weight of other coplymerizable monomers (column 3 lines 15-30).  Elser teaches that the addiotnoal monomers may include monomers such as N-dimethylaminoethyl methacrylate or 2[2-(2-ethoxyethyloxy)ethoxyethylmethacrylate in amounts of less than 10% by weight (column 3 lines 60-68 and column 4 lines 1-2).  These monomers are substituted alkyl methacrylates.  The claimed limitation of an alkyl (meth)acrylate is given its broadest reasonable interpretation of including substituted alkyl (meth)acrylates.  As such when the cylcoalkyl (meth)acrylic ester is used then each of the claimed monomers units is present in an amount that overlaps with  the claimed ranges. The indication of Elser that the polymer is made by emulsion polymerization and is used in an aqueous polymer dispersion indicates that the polymer of Elser is a latex polymer. 
Elser does not specifically teach the claimed amounts of each monomer as is indicated but each of the ranges indicated above is an overlapping range with the claimed ranges. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomers and the claimed amount of each monomer because Elser teaches that each of the monomers can be used and teaches overlapping ranges of each of the monomers. 
Concerning claim 2 Elser further teaches that examples of cylcoalkyl methacrylate include cyclohexyl methacrylate and 3,3,5 trimethylcyclohexyl methacrylate (column 4 lines 40-45) both of which fit the claimed structure. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed structure because Elser teaches examples of the cylcoalkyl (meth)acrylate that have the claimed structure. 
	Concerning claim 3 Elser further teaches that the aromatic (meth)acrylic ester has a structure of (Column 4 lines 45-68) 

    PNG
    media_image1.png
    65
    211
    media_image1.png
    Greyscale

Where X is CH2 or C3H6 or C4 H8 a is 0-4 Y is O or NH and b is 0 or 1 and A is a C6 to C10 aryl radical, and further teaches that examples of the structure include phenyl (meth)acrylate and benzyl (meth)acrylate.  The generally indicated structure is within the claimed structure and as such Elser teaches the claimed limitation.  
Concerning claim 4 Elser does not specifically teach the claimed glass transition temperature.  However as is indicated above Elser teaches a polymer that has the claimed monomers is overlapping ranges with claimed ranges.  The glass transition temperature of a copolymer is well known to depend on the particular amount of the monomers used and the structures of the monomers and can be 
Elser as is indicated above teaches the indicated monomers are present in the polymer and further teaches overlapping ranges with the claimed ranges.  As such the glass transition temperature of the polymer would result from the amount of each monomer which is used in the copolymer of Elser. 
As such the claimed glass transition temperature would be expected to result from the amounts of the monomers used and the overlapping amounts of monomers indicated in Elser would result in an overlapping range with the claimed glass transition temperature. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed glass transition temperature because the overlapping ranges of the claimed monomers taught Elser would teach an overlapping glass transition temperature with the claimed glass transition temperature. 
Allowable Subject Matter
4.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teaches or suggests the claimed latex polymer which comprises both a cycloaliphatic (meth)acrylamide and an aromatic (meth)acrylamide in combination with claimed alkyl (meth)acrylate and in the claimed amounts of each of the monomers.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                                                Conclusion
6.	Claims 1-4 are rejected. Claim 16 is objected to as being dependent from a rejected base claim. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/               Examiner, Art Unit 1763    

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763